United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                             July 10, 2006
                        ______________________
                                                                     Charles R. Fulbruge III
                                No. 05-20686                                 Clerk
                              Summary Calendar
                           ______________________

ANNA MCGINNIS

                                                   Plaintiff - Appellant,


                                        v.

ARCO PIPE LINE COMPANY;
ATLANTIC RICHFIELD CO;
BRITISH PETROLEUM CO;
BP AMERICA INC; BP PIPE LINE CO;
BP PIPELINES (NORTH AMERICA) (INC),

                                              Defendants - Appellees.
                           ______________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                          C.A. No. H-03-3105
                        ______________________

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant’s husband, Glenn McGinnis, was tragically killed on

his way home from work when a pine tree fell on the roof of his car.

Appellant sued Mr. McGinnis’s employer, Arco Pipe Line, under the

Employee Retirement Income Security Act (“ERISA”).                 She sought to

recover   benefits   she    claims   were    due    under    his    work-related

accidental death benefits plan (“the Plan”).                The district court


     *
        Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
granted summary judgment in favor of Arco Pipe Line.

      The parties agree that the Plan provides benefits only if the

employee was “at work.”           The issue presented in this appeal is

whether Mr. McGinnis should be considered “at work” while he was

commuting home.     The underlying facts are not in dispute.         Whether

the phrase “at work” as used in the Plan includes a commute home

raises a pure question of law.        Our review is de novo.     See Nickel

v. Estate of Estes, 122 F.3d 294, 298 (5th Cir. 1997).          We conclude

that Mr. McGinnis was not “at work” at the time of his death, and

we   therefore     affirm   the    grant   of   summary   judgment   against

Appellant.

      A benefits handbook given to employees explicitly provides,

“The plan won’t pay a benefit for any death that . . . occurs while

you’re commuting between your home and your regular place of work.”

In “ERISA parlance,” an “employee benefits handbook [is] a ‘Summary

Plan Description’ (SPD).”          Sunbeam-Oster Co. Group Benefits Plan

for Salaried & Non-Bargaining Hourly Employees v. Whitehurst, 102

F.3d 1368, 1370 (5th Cir. 1996).            We have held that SPDs are

binding.     See Hansen v. Continental Ins., 940 F.2d 971, 982 (5th

Cir. 1991).      Therefore, assuming arguendo that the term “at work”

is ambiguous, and that it might include a commute home, the

benefits handbook resolves any ambiguity in the Plan itself. Under

the benefits handbook, Mr. McGinnis was not “at work” within the

meaning of the Plan.


                                       2
     Appellant resists this conclusion by arguing that Mr. McGinnis

meets   the   definition     of    “on   duty”   contained    within    certain

Department of Transportation regulations.              See 49 C.F.R. § 395.2.

Setting aside potential differences between the concepts of “at

work”   and   “on   duty,”   the    definition    of    “on   duty”    in   those

regulations does not govern the Plan.             The “on duty” concept is

delineated    for   the    purposes      of   hours-of-service    regulations

promulgated by the Department of Transportation, not for death

benefits plans.     See generally 49 C.F.R. § 395.

     Because Mr. McGinnis was commuting home rather than “at work”

when he died, the district court correctly concluded that he was

not entitled to death benefits under the Plan.

AFFIRMED.




                                         3